DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on June 2, 2022, the applicants have canceled claims 2-5, 10-19 and 21-28; amended claims 1, 6, 8, 9, 20 and 29 and furthermore, have added new claims 30 and 31.
3. Claims 1, 6-9, 20 and 29-31 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on June 2, 2022 have been fully considered but they are not persuasive regarding enablement rejection of claims 20 and 29-31. The applicants have amended claims to overcome all other rejections. Regarding enablement rejection, the applicants have provided several references through IDS filed on June 2, 2022 to support treating every disease condition listed in instant claims 20 and 29-31. The examiner has gone through each of these references thoroughly.  Based on these references, the instant compounds will have therapeutic utility for treating breast cancer, lung cancer and herpes virus only. None of these references teach well established utility of non-muscle myosin II inhibitors for treating numerous other disease conditions listed in instant claims 20 and 29-31.

Conclusion
5. Rejection of claims 20 and 29-31 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.

                              NEW       GROUNDS     OF     REJECTION
Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicants have amended independent claim 1 to put a proviso for specific values of variables Ar and R2. This proviso introduces new matter since it was not present in the originally filed specification.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. Claims 1 and 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roman (J. Med. Chem., cited in the last office action).
Roman discloses non-muscle myosin II inhibitors. The compound, (S) 52 disclosed in scheme 10 on page 9419 by Roman anticipates the instant claims when Ar represents phenyl group and variable R2 represents iodo  in the instant compounds.

Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roman (J. Med. Chem., cited in the last office action).
Roman discloses non-muscle myosin II inhibitors. The compounds, 25, 26, 31 and 15 disclosed in table 4 (see page 9421) where phenyl (variable Ar) ring is substituted with methyl, methoxy, Br and Cl meet all the limitations of instant compounds, BPN-0025240, BPN-0025059, BPN-0025100 and BPN-0025044 disclosed in claim 9 except that these variables are present at 4th (para position) instead of instant 3rd (meta) position of the phenyl ring. However, Roman does teach this interchangeability for these variables between 3rd and 4th position (see table 4). Therefore, it would have been obvious to one skilled in the art to prepare instant compounds, BPN-0025240, BPN-0025059, BPN-0025100 and BPN-0025044 disclosed in claim 9 without affecting their utility for inhibiting non-muscle myosin activity with reasonable expectation of success.
13. Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Roman (J. Med. Chem., cited in the last office action) in view of Wei (Oncology Reports, cited on applicant’s form 1449).
Roman discloses non-muscle myosin II inhibitors. The compounds, 1, 25, 26, 31, 15, 28, 30, 70, 74 and 75 disclosed in table 4 (see page 9421) by Roman meet all the limitations of instant claims except that Roman does not teach treating lung cancer with these non-muscle myosin inhibitors. However, Wei does teach treating lung cancer with non-muscle myosin inhibitor, DT-13. Therefore, it would have been obvious to one skilled in the art to treat lung cancer with other non-muscle myosin inhibitors with reasonable expectation of success. 
14. Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Roman (J. Med. Chem., cited in the last office action) in view of Batapudi (Cancer Res., cited on applicant’s form 1449).
Roman discloses non-muscle myosin II inhibitors. The compounds, 1, 25, 26, 31, 15, 28, 30, 70, 74 and 75 disclosed in table 4 (see page 9421) by Roman meet all the limitations of instant claims except that Roman does not teach treating breast cancer with these non-muscle myosin inhibitors. However, Batapudi does teach treating breast cancer with non-muscle myosin inhibitor. Therefore, it would have been obvious to one skilled in the art to treat breast cancer with other non-muscle myosin inhibitors with reasonable expectation of success. 
15. Claims 20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Roman (J. Med. Chem., cited in the last office action) in view of Van Leeuwen (J. of Virology, cited on applicant’s form 1449).
Roman discloses non-muscle myosin II inhibitors. The compounds, 1, 25, 26, 31, 15, 28, 30, 70, 74 and 75 disclosed in table 4 (see page 9421) by Roman meet all the limitations of instant claims except that Roman does not teach treating herpes virus with these non-muscle myosin inhibitors. However, Van Leeuwen does teach treating herpes virus with non-muscle myosin inhibitor. Therefore, it would have been obvious to one skilled in the art to treat herpes virus with other non-muscle myosin inhibitors with reasonable expectation of success. 
16. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625